Shaw, C. J.
Every proprietor of land, through which a current of water flows, has a right to the use of it on his own and, amongst other things for mill purposes, making such reasonable use of it, and of the mill' power furnished by it, as he can make consistently with a like reasonable use by other proprietors, above and below, through whose land it passes. What is a reasonable use must depend on circumstances; such as the width and depth of the bed, the volume of water, the fall, previous usage, and the state of improvement in manufactories and the useful arts. 8 Met. 476.
It appears by the facts stated in this case, that the defendants were proprietors of land and mills above those of the plaintiffs on the same stream ; that having erected a new dam, which they had a right to do, they detained the water no longer than was necessary to raise their own head of water and fill their 'own pond. The court are of opinion that *159this was not an unreasonable use of the watercourse by the defendants, and that any loss, which the plaintiffs temporarily sustained by it, was damnum absque injuria.

Plaintiffs nonsuit.